772 N.W.2d 784 (2009)
INSURANCE INSTITUTE OF MICHIGAN, Hastings Mutual Insurance Company, Farm Bureau General Insurance Company, Frankenmuth Casualty Insurance, Walter Stafford, Jr., and Michael Flohr, Plaintiffs-Appellees, and
Michigan Insurance Coalition and Citizens Insurance Company of America, Intervening Plaintiffs-Appellees,
v.
COMMISSIONER, Financial & Insurance Services, Department of Labor & Economic Growth, Defendant-Appellant.
Docket Nos. 137400, 137407. COA No. 262385.
Supreme Court of Michigan.
October 5, 2009.

Order
On order of the Chief Justice, motions by the Michigan Association of Realtors, the Property Casualty Insurers Association of America and National Association of Mutual Insurance Companies, the Consumer Data Industry Association, the Michigan Chamber of Commerce, the Michigan Association of Home Builders, and the Insurance and Indemnity Law Section of the State Bar of Michigan for leave to file briefs amicus curiae are considered and they are GRANTED. The motion for temporary admission to practice of Eric J. Ellman is considered and it is GRANTED.